Citation Nr: 1214138	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  10-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial, compensable disability rating for service-connected hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.B.


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2010, the Veteran and his wife, B.B., testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has asserted that his service-connected hearing loss disability warrants a higher, compensable disability rating, as it has worsened to the point that he requires the use of hearing aids and affects his daily life.  See May 2010 Travel Board hearing transcript.  

The claims file contains two audiograms which were conducted to evaluate the Veteran's hearing acuity in conjunction with this claim.  When the Veteran filed his claim seeking service connection for hearing loss, he submitted a copy of an audiogram conducted by Bay Area Hearing in January 2008.  The Veteran was also afforded a VA fee-basis hearing examination in January 2009 to determine if he has a current hearing impairment that is related to his military service.  

Service connection for hearing loss was granted in February 2009; however, the RO assigned a noncompensable (zero percent) disability rating based upon the findings of the two audiograms included in the record.  The Veteran submitted a timely notice of disagreement as to the RO's determination, which is the basis of this appeal.  

In addition to the paper claims file, the Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is appears that the Veteran was afforded another fee-basis hearing examination at "HEARUSA Saginaw" on October 5, 2010; however, a copy of the examination report is not included in either the paper or paperless claims file.  

As a result, the evidentiary record does not contain any medical evidence which evaluates the Veteran's service-connected hearing loss disability since January 2009.  In this regard, the Board notes that, even if the October 2010 hearing examination were associated with the record, two years have passed since that examination was conducted and the Veteran's hearing loss may have worsened since that time.  

Therefore, the Board finds a remand is needed in the case in order to (1) obtain all outstanding VA treatment records not included in the paper or paperless claims file, including specifically the October 2010 hearing examination and (2) schedule the Veteran for an updated VA examination, as this evidence is needed in order to fully and fairly evaluate the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records not currently associated with either the paper or paperless claim file, including specifically the hearing examination conducted on October 5, 2010 at Hearing USA Saginaw.  Any negative response to this request should be properly documented in the claims file.  

2. Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his service-connected hearing loss disability.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected hearing loss disability renders him unable to secure and follow substantially gainful employment.  

Any opinion expressed must be accompanied by supporting rationale.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


